Name: Council Regulation (EC) No 1866/94 of 27 July 1994 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: foodstuff;  civil law;  plant product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31994R1866Council Regulation (EC) No 1866/94 of 27 July 1994 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals Official Journal L 197 , 30/07/1994 P. 0001 - 0002 Finnish special edition: Chapter 13 Volume 26 P. 0196 Swedish special edition: Chapter 13 Volume 26 P. 0196 COUNCIL REGULATION (EC) No 1866/94 of 27 July 1994 amending Regulation (EEC) No 1766/92 on the common organization of the market in cerealsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 1766/92 (4) provides for a system of compensatory payments for producers of potatoes intended for the manufacture of starch; whereas, with a view to controlling the production of starch, the granting of such compensatory payments should be conditional on the presentation of a cultivation contract; Whereas Regulation (EEC) No 1766/92 also makes provision for adjusting measures, according to the world market situation, in respect of levies and refunds fixed in advance; whereas, to facilitate the administration of such measures and in the interests of sound management, the provisons governing the fixing of the premiums and corrective amounts arising from such measures should be relaxed; Whereas, moreover, when Regulation (EEC) No 1766/92 was adopted, malt was transferred from the group of products referred to in Article 1 (1) (d) to the group of products referred to in (c) of that paragraph; whereas Annex A to the aforementioned Regulation should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1766/92 is hereby amended as follows: 1. In Article 8, the following subparagraph is added to paragraph 2: 'Without prejudice to the provisions of the first subparagraph, the compensatory payment shall be paid only in repect of the quantitiy of potatoes covered by a contract between the potato producer and the starch manufacturer.' 2. In Article 12 (2), the final sentence is replaced by the following: 'In this case, a premium shall be added to the levy.' 3. In Article 13 (4), the second subparagraph is replaced by the following: 'A corrective amount may be fixed. It shall be applied to refunds fixed in advance. The corrective amount shall be fixed in accordance with the procedure laid down in Article 23. However, where necessary the Commission may alter the corrective amounts.' 4. In Annex A, CN code 1107 (Malt, whether or not roasted) is deleted. Article 2 This Regulation shall enter into force on 1 August 1994. It shall apply from 1 August 1994. However, Article 1, point 4, shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No C 83, 19. 3. 1994, p. 1.(2) OJ No C 128, 9. 5. 1994.(3) OJ No C 148, 30. 5. 1994, p. 49.(4) OJ No L 181, 1. 7. 1992, p. 21. Regulation as amended by Commission Regulation (EEC) No 2193/93 (OJ No L 196, 5. 8. 1993, p. 22).